By the Court.

Wootten, Judge.
In all the cases referred to, except Rex vs. Wrigkt, 4 Russ f Ryan, 456, (and there only a doubt is expressed,) the principle is recognized that a medical witness, conversant with the dise? se of insanity, who never saw the prisoner previously to the trial, but who was present during the whole trial and heard the evidence, may be asked his opinion as to the state of the prisoner’s mind, at the time of the commission of the alledged crime. We do not regard the answer of the bench of judges to the question put by the House of Lords in 1843, as controverting this principle. Their answer seems to be directed more to the form than the substance of *534the question put, and to admit in substance the propriety of the question. ' They say “ the question cannot be put in the precise form stated ; for by doing so it would be assumed that the facts had been proved. When the facts are proved and admitted, then the question, as one of science, would be generally put to a witness under the circumstances stated in the interrogatory.”
We have examined the form of the question objected to by the bench of judges; and the questions put in the several cases referred to, viz : Bellingham’s case; Oxford’s case ; Offord’s case; McNaughton’s case; Rogers’ case, and Freeman’s case; comparing, these questions and applying to them what we regard as the true principle, we allow the question to be put in this form :
Question.—You have heard all the evidence in this case—supposing the jury to be satisfied that the facts and circumstances testified to by the other witnesses, are true, what is your opinion as a medical man of the state of the prisoner’s mind, at the time of the commission of the alledged crime ? Was the prisoner, in your opinion, at the time of doing the act, under any and what kind of insanity or delusion ; and what would you expect would be the conduct of a person under such circumstances ?
Witness.—He was under the influence of a diseased imagination, arising out' of delusions which had immediate relation to the act committed; those delusions were so powerful as to completely subvert the power to control his will in regard to the murder of his wife. He was suffering under the form of mental abberratiori that is technically termed monomania; and I would expect that under the influence of this peculiar disease he would be impelled by an imperious necessity, in as much as he believed that these delusions were realities; and they would have a tendency to produce precisely the same or greater effect on his mind, as such facts, assuming them to be true, would have on a perfectly sane individual.
The disease of insanity, whether in this or other forms, is subject to paroxysms, overwhelming judgment and reason and will. Such patients are generally in a passive state in relation to their disorder, but even when passive, you may by putting questions, excite the erroneous train of thought which belongs to their disease. They will never admit that the errors of judgment are errors; for if they did so they would be no longer insane; but being under a firm conviction that the delusions are true, they reason upon them as a sane person reasons on facts. Insanity is not always an inflammatory *535disease; laudanum is sometimes administered in large doses to allay the excitability, enough to poison a healthy person; so in other nervous diseases, as in tetanus or lock-jaw.
Insanity is subject to the same general laws as other diseases of the body, gout for instance or rheumatism; and is frequently transmitted in families, but not in any particular order. There is no inheritance of mind; the mind is the same in all; there is an inheritance of blood, and bodily organization, and the diseases connected with them, and their effect on the mind. The effect of insanity on the will is the same, whether it be general insanity or monomania. The patient’s mind acts under the influence of the delusion in the latter case as much as in the former, and the acts of the patient are not acts of the will, but of the delusion. The will is totally subjugated ; the power sufficient to resist the delusion would be sufficient to remove it, as it would require reason to do either. Yet a person under such delusion would act as to all other matters as wisely as if he had no monomania at all; he will remember the events of his life better than a sane man. I express the decided opinion that the act here was the result of delusion.
By the Attorney General.—In testing the reality of these delusions, I reasoned with him without any effect; I know of no other test; medicine is no test; there is no medicine for a mind diseased; medicine will operate on them as on others. Question.—Why was it that the laudanum did not kill him ? Answer.—Because he vomited it up. The declaration of the prisoner at the time that he was crazy, would be ho evidence of insanity, but the contrary. If he said I was crazy when I did it, this would be conclusive evidence that he was sane at the time he said this; but though said the same day, it might be no evidence of sanity when the act was done. It is not characteristic of monomania to admit the act and defend it; nor is it any evidence one way or the other, to say before the act, “ if anything serious happens, don’t disturb me.”
By Mr. Brown.—Where the delusion is from depression, exciting causes will have a tendency to relieve it; and where the delusion is accompanied by great excitement, the abatement of excitement relieves.
Kendal M. Lewis, (in reply.)—Has known prisoner fifty years. He came to me when his wife was gone home to her father’s to buy a negro woman, I told him I could advise him how to get his wife back; I asked him if he had read jBsop’s Fables; and told him the *536story of a man whose wife had left him, rvho gave his servant money to go to market and buy provisions for a feast, giving it out that his master’s wife having left him, he was to be married again that night; the news soon spread, and the wife came home to stop the wedding. He laughed at the story. I knew nothing of the jealousy or poison, and had never heard anything against Windsor’s honesty or intellect. He believed in witchcraft and so do I, and can prove it from the bible. I don’t believe in shooting witches, though the practice is common. Move than thirty years ago I saw Windsor and others, attempt to destroy a witch by piercing a picture with a marling spike. They had no gun to shoot with.
Lot Rawlins.—Prisoner transacted business as others do. Saw no difference in him up to this time.
James Stuart.—Prisoner was a correct business man; never saw any change in him up to this time. I never had an idea that he was insane.
William Allen.—Has known prisoner three years; was tenant on his farm; never had any idea of his insanity. Directed me in the management of his farm properly. Never saw any change in him up to the death of his wife.
William W. Dulaney.—Knew him up to 1842, and met him twice after that, in company with his wife. I saw nothing about him that suggested the idea of insanity. He was long in the habit of keeping a gun, sword and pistols. I have done business with him-since he was in jail. He executed a bill of sale for a boy sold before. I thought his mind as good as ever on business matters. He g.ot off a little at one time talking about “ red dust.”
By Mr. Brown.—I never heard him spoken of as crazy. Have heard him spoken of as believing in witchcraft, or as superstitious.
Dr. William W. Stuart.—Was prisoner’s physician from 1842 to 1849. On the day of killing his wife I had no other impression with regard to him, but that he knew and was conscious of the nature and consequences of what he had been doing.
By Mr. Bayard.—I knew nothing of the matters since spoken of.
By Mr. Houston.—I did not get there until after his wife’s death.
By Mr. Cullen.—I saw him in jail last spring. Heard about the “ hot stuff,” &e. When I was about to leave him he took my hand to bid me good by, and said he had always been my friend and considered me his friend, and said he would be glad I would make as *537favorable an impression among the people in regard to his case as I could.
By Mr. Houston.—I think he said, before, that efforts had been made to prejudice his case.
By Mr. Bayard.—I have had but little practical knowledge of insane cases. I thought he had hypocondriasis; a disease frequently attended with delusions.
The case was argued before the jury by Mr. Cullen, and Saulsbury, Attorney G-eneral, for the prosecution, and by Messrs. Houston, Bayard and Brown, for the prisoner.
Judge Harrington
charged the jury.
After remarking upon the case generally with reference to the jury’s duty, he spoke of the arguments of counsel and of certain irrelevant matters which had been introduced. He specified the reference to the prisoner’s wealth; to a supposed public opinion, whether for or against him; to the danger of having him turned out again upon society; to the responsibility of the jury here, or elsewhere, or any where, except to their own consciences, and to God, and said:—“ Gentlemen, all these things are to be at once and forever thrown out of this case. If the prisoner have wealth, of which you have no proof before you, it may be properly used in employing counsel to defend him; but the wealth of Croesus could not swerve one of you from doing in the case what you conscientiously believe to be right. The public mind may be excited, and you have no evidence of that. To be sure it is excited, and always will be, and ought to be, when a great crime is supposed to be committed; but it is an excitement against the crime and against him who shall be found guilty of the crime; but where the question is one of sanity or insanity of the prisoner, there can be no excitement in the minds of a just and right minded community such as this is. If the prisoner did the act feloniously, having such capacity as made him a responsible being, (which is the very matter to be tried) such an excitement is a proper excitement, and he will justly suffer the extreme penalty of the law; but if you should find otherwise, and that, at the time he slew his wife he was an irresponsible being; no excitement could ever exist in favor of, or, if it did exist, could excuse or justify, the hanging a madman. And as to any danger in any event of this cause that may be supposed to arise from the prisoner, the same law which will punish him if he be guilty ; the same law Avhich will protect him if he be innocent; can afford abundant protection to society, in any *538supposable case, against him. I mention these things only to dis-* miss them.”
He remarked generally upon the manner in which the case had been conducted, and said, “ we have not witnessed any thing of persecution, or undue prosecution of the prisoner. The case has been prosecuted and defended with signal ability; and if the learned counsul have suffered themselves to get warm in argument, I am sure it is the only excitement that has been manifested or felt within these walls, except the curiosity that attracts this great crowd to hear the evidence, and to witness a display of forensic eloquence. For the rest, the deliberation which has protracted the case to a nine days’ continuance; and the patience with which you have submitted to a practical imprisonment for the same term, manifest nothing of excitement or of haste to anticipate results which are not yet fully matured.
The prisoner is charged with the murder of his wife, and it may be assumed, for it is not denied, that he did kill her on the second of May, by shooting her with a pistol.
The homicide being proved, it is for the accused to extenuate or excuse his guilt, by proof of facts that will either reduce the grade of the crime to some other offence below murder, or will excuse it altogether, by showing that in the commission of the act he was not a voluntary agent or responsible being. The former of these has not been attempted; nothing of provocation or extenuation has been offered. The offence of the prisoner is murder, if it is anything at all; and we may as well at once simplify .the issues, and bring the case to its true points, by so stating it.
All homicide is presumed to be murder, unless the contrary appear ; voluntary and unprovoked homicide, by the use of a deadly weapon, can never be manslaughter of any degree, and must be murder, if the person slaying be a responsible being.
The defence therefore in this case is insanity ; and the whole case turns upon the question whether John Windsor, at the time he killed his wife tvas sufficiently sane; had enough of judgment and will, and power over his own actions, to make him criminally responsible for that act.
The basis of accountability to God or man for any conduct is the power to distinguish between right and wrong, and to act accordingly. The sanction of all law rests on this assumption; the object of punishment can be served only on the same assumption. The law *539prescribes that he who commits murder shall suffer death; not in vengeance for the deed, but as a just public example to restrain others; but no one can commit murder who has not criminal capacity, and no just public example can be made by the execution of an irresponsible being. At the same time, we are not to confuse the idea of a want of criminal capacity, with a mere defect of reason or judgment; we cannot measure the extent of a man’s powers, nor could we regard any one as acting reasonably who slays another; the question is not how much reason and judgment a man has, but whether he had at the time the ability to distinguish between right and wrong in reference to the act itself, and the power to choose whether he would do it or not.
On the terms to be used by the court in putting such a case before a jury, eminent judges have differed in opinion, and the controversy on that subject has caused most of the legal dispute in this case. We will refer to some of them, and then give you our view of the law.”
[The judge then referred to, and read, the cases of Rex vs. Hatfield, 1800, Shelf. Lun., 292; Rex vs. Bellingham, 1812; Rex vs. Offord, 1831, 24 Com. Law Rep., 259; Rex vs. Oxford, 1840, 38 Ibid, 220; Rex vs. Higginson, 1843, 47 Ibid, 130; the resolutions of all the judges on the English bench on these questions in 1843; and the case of Abner Rodgers before the Supreme Court of Massachusetts, recently tried before Chief Justice Shaw.]
He then continued:—
“We do not perceive that there is any very great difference in all these cases; the aim of all seeming to be to define a state of mind in which the prisoner is capable of the perception or consciousness of right and wrong, as applied to the act he is about to commit, and has the ability, through that consciousness, to choose, by an effort of the will, whether he will do the deed which he Tcnows to be wrong. Some of the definitions referred to have been assailed in the argument, and are said to have been questioned by others. Bellingham’s case-is one of them; and a remark is quoted of Lord Brougham, namely: “ on that day week, (referring to the period of the murder.) Bellingham having been tried and convicted, was executed, to the eternal disgrace of the court which tried him, and refused an application for delay grounded on a representation that, were time given, evidence of his insanity could be obtained from Liverpool, where he *540resided, and was known;” yet the doctrine of Sir James Mansfield in that case was recognized by Lord Lyndhursit in Offord’s case so late as 1831; and the remark attributed to Lord Brougham was probably directed at the haste with which the trial was conducted; and not at the doctrines of the charge.
Upon the whole, we think that the terms used by Lord Denman in Oxford’s case, express our view of the law about as well as any.
In that case the Chief Justice of the Queen’s Bench defined criminal capacity in these terms :—
“Persons prima facie, must be taken to be of sound mind till the contrary is shown. But a person may commit a criminal act and yet not be responsible. If some controlling disease was in truth the acting power within him, which he could not resist, then he will not be responsible. It is not more important than difficult to lay down the rule by which you are to be governed. Many cases have been referred to upon the subject. But it is a sor;; of matter in which you cannot expect any precedent to be found. It is the duty of the court to lay down the rule of the English law on the subject; and even that is difficult, because the court would r.ot wish to lay down more than is necessary in the particular case.” “ On the part of the defence it is contended that the prisoner at the bar was not compos mentis; that is, (as has been said,) unable to distinguish right from wrong; or in other words that from the effect of a diseased mind, he did not know at the time that the act he did was wrong. As to the grand-father, two points will arise; whether his conduct was evidence of insanity, or only of violence of disposition; and if of insanity, whether the insanity was or was not hereditary ? It may be that medical men may be more in the habit of observing cases of this kind than other persons; and there may be cases in which medical testimony may be essential; but I cannot agree with the notion that moral insanity can be better judged of by medical men than by others. As to the father of the prisoner, the question will be whether there was a real absence of the power of reason—the power of controlling himself; or whether it was only a violent, or even a cruel disposition; and then upon the whole, the question will be whether all that has been proved about the prisoner at the bar, shows that he was insane at the time when the act was done—whether the evidence given proves a disease in the mind, as of a person quite incapable of distinguishing right from wrong. Something has been said about the power to contract and to make a will. *541But I think that those things do not supply any test. The question is, whether the prisoner was laboring under that species of insanity, which satisfies you that he was quite unaware of the nature, character and consequences of the act he was committing; or, in other words, whether he was under the influence of a diseased mind, and was really unconscious at the time he was committing the act, that it was a crime.”
And in connection with the remark made by Lord Denman about the value of medical testimony on the question of moral insanity, the judge read from the charge of Chief Justice Shaw, of Massachusetts, the following remarks, to show the principle upon which such evidence is admitted.
“ The opinions of professional men, on a question of this description, are competent evidence, and in many cases are entitled to great consideration and respect. The rule of law, on which this proof of the opinion of witnesses, who know nothing of the actual facts of the case, is founded, is not peculiar to medical testimony, but a general rule, applicable to all cases, when the question is one depending on skill and science, in any particular department. In general, it is the opinion of the jury which is to govern, and this is to be formed upon the proof of facts laid before them. But some questions lie beyond the scope of the observation and experience of men in general, but are quite within the observation and experience of those whose peculiar pursuits and professions have brought that class of facts frequently and habitually under their consideration. Ship-masters and seamen have peculiar means of acquiring knowledge and experience in whatever relates to seamanship and nautical skill. When, therefore, a question arises in a court of justice, upon that subject, and certain facts are proved by other witnesses, a shipmaster may be asked his opinion as to the character of such acts. The same is true in regard to any question of science, because persons conversant with such science, have peculiar means, from a large experience in such department of science, of drawing correct inferences from certain facts, either observed by themselves, or testified to by other witnesses. A familiar instance of the application of this principle occurs very often in cases of homicide, when upon certain facts being testified to by other witnesses, medical persons are asked, whether, in their opinion, a particular wound described, would be an adequate cause, or whether such wound was, in their opinion, the actual cause of death, in the particular casé. Such *542questions are commonly asked without objection; and the judicial proof of the fact of killing often depends wholly or mainly on such testimony or opinion. It is upon this ground that the opinions of witnesses, who have long been conversant with insanity in its various forms, and who have had the care and superintendence of insane persons, are received as competent evidence, even though they have not had opportunity to examine the particular patient, and observe the symptoms and indications of disease, at the time of its supposed existence. It is designed to aid the judgment of the jury, in regard to the influence and effect of certain facts, which lie out of the observation and experience of persons in general. And such opinions, when they come from persons of great experience, and in whose correctness and sobriety of judgment just confidence can be had, are of great weight, and deserve the respectful consideration of a jury. But the opinion of a medical man of small experience, or of one who has crude and visionary notions, or who has some favorite theory to support, is entitled to very little.consideration. The value of such testimony will depend mainly upon the experience, fidelity and impartiality of the witness who gives it.
One caution, in regard to this point, it is proper to add; even when the medical or other professional witnesses, have attended the whole trial, and heard the testimony of the other witnesses, as to the facts and circumstances of the case, they are not to judge of the credit of the witnesses, or of the truth of the facts thus testified by others. It is for the jury to decide whether such facts are satisfactorily proved.”
The case was then committed to the jury, who retired; and the next day returned with a verdict of conviction.
Sentence of death was accordingly pronounced on the prisoner; but in consequence of great doubt of his sanity existing in the public mind, and especially with the medical profession, he has been respited from time to time by the Governor, and is yet (1856) in prison.